Mr. Justice Aldrey
delivered the opinion of the court.
The defendant-appellant, in support of his appeal from a judgment rendered against him for a certain sum of money as damages, has filed a brief which contains no statement of the case as it appears from the record, nor assignment of errors on which the appeal is based indicating each error separately, as required by Rules 42 and 43 of this court, but he has limited himself to criticisms of the testimony of the witnesses at the trial and to suppositions which are not supported by the evidence, without citing any statute violated by the judgment appealed-from or pointing out the errors that the trial court may have committed.
In replying to that brief the appellee called the attention of this court to the manner in which the appellant’s brief was prepared, but the latter has not corrected it and did not appear at the hearing on the day set therefor, and on that day the appellee moved for a dismissal of the appeal for the reasons stated.
"We have held in several cases that on a brief like the one filed in this case we will dismiss the appeal. In the case of *754Heirs of Suro v. Heirs of Prado et al., 29 P. R. R. 337, we held as follows (syllabus):
“A brief containing the pleadings and’ the opinion of the trial court and wherein it is attempted to discuss alleged errors without making a brief statement of the facts and a clear assignment of such errors, does not comply with Rules 42 and 43 of the Supreme Court and the appeal will be dismissed.”
In the case of Mazarredo et al. v. Ramírez et al., 29 P. R. R. 740, that—
“An assignment of errors is in the nature of a pleading and in the court of last resort it takes the place of a complaint in the court of original jurisdiction. The object of an assignment of errors is to point out the specific errors alleged to have been committed by the lower court in order to direct the attention of the reviewing court and counsel for the adverse party to the points on which counsel for the appellant intend to rely for a reversal of the judgment and to limit the argument to those points.”
In the case of Goble & Jiménez v, Truyol & Company, 27 P. R. R. 363, that—
“When the brief of the appellant does not contain, a statement of the case as it appears in the record, nor an assignment of errors upon which his appeal is based, the appeal will be dismissed.”
And in the case of Díaz et al. v. Cividanes, 29 P. R. R. 541, 545, it was said in the opinion that—
“A brief is supposed to be the vehicle of counsel to convey to the court the essential facts of his client’s ease, a statement of the questions of law involved, the law he would' have applied, and the application he desires made of it by the court. When the brief is presented to an appellate court it should point out to that court which of the many objections and exceptions usually found in the transcript it is the wish of the appellant to have the court review. It must be assumed for this pprpose that the knowledge of the court does not include the facts of the particular case, or the special errors of the trial court which appellant relies upon to overturn the judgment or order. '* * *.
“The words ‘which shall contain a true and concise statement of *755the case as it appears in tbe record’ bave a definite meaning, a result of tbe experience of courts for a very long time. Essentially, tbe words mean that is should be unnecessary for the court to go to tbe record to determine what are tbe essential facts, but only for tbe purpose of verifying them or to ascertain disputed points. Tbe appellant is bound to make tbe outline of bis case appear in bis brief, so that tbe court may know from it tbe disputed questions involved.”
Therefore, in accordance with Bule 60 of this court, the appeal should be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.